UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6741


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM A. WHITE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:13-cr-00013-GEC-1)


Submitted: January 9, 2018                                        Decided: January 22, 2018


Before MOTZ, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William A. White, Appellant Pro Se. Laura Day Rottenborn, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William A. White appeals the district court’s orders denying his Fed. R. Crim. P.

33 motion for a new trial and denying reconsideration. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. White, No. 7:13-cr-00013-GEC-1 (W.D. Va. Jun. 27, 2016 &

Apr. 28, 2017). We also deny White’s motion to correct a clerical error. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2